 Case 2:19-cv-00127-KS-MTP Document 1-3 Filed 09/03/19 Page 1 of 5




                 J. Michael Brown, et al.,

                                v.

          Jones County Junior College, et al.

Complaint for Injunctive Relief, Declaratory Relief,
                  and Damages

                         Exhibit B
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-3 Handbook
                                                                   Filed 09/03/19 Page 2 of 5




online.pubhtml5.com/ducn/kwpr/#p=114                                                            1/4
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-3 Handbook
                                                                   Filed 09/03/19 Page 3 of 5




online.pubhtml5.com/ducn/kwpr/#p=114                                                            2/4
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-3 Handbook
                                                                   Filed 09/03/19 Page 4 of 5




online.pubhtml5.com/ducn/kwpr/#p=114                                                            3/4
8/30/2019                                         2018 Student
                     Case 2:19-cv-00127-KS-MTP Document    1-3 Handbook
                                                                   Filed 09/03/19 Page 5 of 5




online.pubhtml5.com/ducn/kwpr/#p=114                                                            4/4
